Cockrell, J.
This is an action on a promissory note for principal, interest and an attorney’s fee.
The notes call for ten per cent interest per annum, payable semi-annually. Yarn sought to plead usury as a partial defense, upon the theory that making the ten per cent inlerest the maximum allowed by the law, payable semiannually, offended the statute. In line with practically all other courts, we have held that this does not constitute usury. See Graham v. Fitts, 53 Fla. 1046, 43 South. Rep. 512; Meyer v. City of Muscatine, 1 Wall. (U. S.) 384; Mowry v. Bishop, 5 Paige Ch. (N. Y.) 98; Monnet v. Sturges, 25 Ohio St. 384.
The declaration clearly demanded an attorney’s fee, and as there was a trial before a jury, with both parties present, we must assume in the absence of a bill of exceptions that there was sufficient evidence upon which the amount of this fee was fixed so as to support the finding of the total amount then due, as fixed by the verdict.
This case is wholly unlike that of Robinson v. Aird, 43 Fla. 30, 29 South. Rep. 633, where an endorser without notice of the dishonor of the note was sought to be held for an attorney’s fee.
Judgment affirmed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.